Citation Nr: 0512313	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  00-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to February 25, 1999 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The veteran's claim was previously denied in a Board decision 
issued in June 2001.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in March 2003, the Court vacated the veteran's 
claim.  VA appealed this decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), which 
vacated the Court's decision in April 2004.  However, in 
August 2004, the Court again determined that the Board's 
prior June 2001 decision should be vacated and that the 
matter should be remanded to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The Board observes that this law became 
enacted during the pendency of the veteran's appeal.

In the August 2004 order, the Court determined that VA, 
during the course of this appeal, had not notified the 
veteran of exactly which portion of the relevant lay or 
medical evidence was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Court indicated that 
it would be "pure speculation" to conclude that the veteran 
was not prejudiced as a result of the absence of such 
notification.  As such, the Court vacated the Board's prior 
decision for further adjudication under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran and his representative 
should be furnished with a letter 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran's claim of 
entitlement to an effective date prior to 
February 25, 1999 for the grant of 
entitlement to TDIU should be 
readjudicated.   If the determination of 
the claim remains less than fully 
favorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


